United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
DEPARTMENT OF LABOR, ENERGY
EMPLOYEES OCCUPATIONAL ILLNESS
COMPENSATION PROGRAM, Denver, CO,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-1349
Issued: January 25, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On June 7, 2012 appellant filed a timely appeal from the May 22, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP), which found that her reconsideration
request was untimely and did not present clear evidence of error. The appeal was docketed as
number 12-1349.
In this case, OWCP denied appellant’s claim for a traumatic injury on February 3, 2008.
After reconsideration requests, it denied modification of its decision on November 20, 2008,
January 29, 2010 and February 14, 2011. In an appeal request form dated and postmarked
February 13, 2012, appellant requested reconsideration. The request was received by OWCP on
February 21, 2012. Appellant submitted additional evidence and arguments in support of her
request. In its May 22, 2012 decision, OWCP found that the request was untimely as it was not
received until February 21, 2012.
The Board has duly considered the matter and finds that appellant’s request for
reconsideration was timely. Section 10.607(a) of OWCP’s regulations provide that an
application for reconsideration must be received within one year of the date of OWCP decision
for which review is sought.1 OWCP procedures, however, provide that, for decisions issued or
1

20 C.F.R. § 10.607(a).

after June 1, 1987 through August 28, 2011, the one-year period begins on the date of original
decision, and the application for reconsideration must be mailed to OWCP within one year of the
date of the OWCP decision for which review is sought.2 As OWCP’s most recent merit decision
was dated February 14, 2011 and appellant’s request for reconsideration was postmarked on
February 13, 2012, the request was made within one year from the February 14, 2011 merit
decision. Because appellant filed a timely reconsideration request, the case will be remanded to
OWCP for application of the standard for reviewing timely requests for reconsideration.3 The
“clear evidence of error” standard utilized by OWCP in its May 22, 2012 decision is appropriate
only for untimely reconsideration requests. After such further development as OWCP deems
necessary, it should issue an appropriate decision on the timely reconsideration request.
IT IS HEREBY ORDERED THAT the May 22, 2012 decision is set aside and the case
remanded for further action consistent with this order.
Issued: January 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

FECA Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(e) (October 2011).

3

See 20 C.F.R. § 10.606(b)(3).

2

